              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 THE ESTATE OF KRISTINA ANN
 FIEBRINK, THE ESTATE OF
 ANGELICA M. FIEBRINK, JOSE D.
 MARTINEZ, JR. and ROBERT
 MARTINEZ,

                          Plaintiffs,
                                                   Case No. 18-CV-832-JPS

 v.

 ARMOR CORRECTIONAL HEALTH
 SERVICES INC., DR. KAREN
 RONQUILLO-HORTON, BROOKE
 SHAIKH, VERONICA WALLACE,
 BRITENY R. KIRK, EVA CAGE,
 BRANDON DECKER, MILWAUKEE
 COUNTY, DAVID A. CLARKE, JR.,
                                               TRIAL SCHEDULING
 RICHARD R. SCHMIDT, LATISHA
 AIKENS, BRIAN PIASECKI, JENNIFER                         ORDER
 MATTHEWS, LATRAIL COLE,
 LATOYA RENFRO, EVANSTON
 INSURANCE COMPANY, WISCONSIN
 COUNTY MUTUAL INSURANCE
 CORPORATION, and JOHN DOES,

                          Defendants.


      In order that the above-captioned litigation—now pending since

May 2018—be brought to conclusion, the following proceedings have been

scheduled before the Honorable J.P. Stadtmueller in the United States

District Court for the Eastern District of Wisconsin, Room 425 United States

Courthouse, 517 East Wisconsin Avenue, Milwaukee, Wisconsin, 53202:




Case 2:18-cv-00832-JPS-NJ Filed 10/05/18 Page 1 of 8 Document 51
       FINAL PRETRIAL
       CONFERENCE:    Tuesday, May 7, 2019 at 8:30 AM

       JURY TRIAL:          Monday, May 13, 2019 at 8:30 AM

       DISPOSITIVE
       MOTIONS DUE:         Friday, February 22, 2019

       IT IS ORDERED that counsel for the parties confer forthwith to

address the substantial work necessary for the orderly preparation of the

case for trial, including the preparation of a comprehensive pretrial report.

Toward that end, all counsel who will actually try this case must meet and

confer in person with the goal of jointly preparing a single final pretrial

report, the principal burden for the filing of which rests with counsel for

the plaintiffs. The Court further requires that the principal attorney for each

party attend the final pretrial conference in person.

       Consistent with the facts and law applicable to the case, the report

must separately address each of the nine (9) enumerated items found in

Civil L. R. 16(c)(1). The final pretrial report must be electronically filed no

later than 2:00 PM on Wednesday, May 1, 2019. In addition, a hard copy of

the report bearing the original inked signatures of counsel who will actually

try the case must be delivered to the Court’s chambers, along with three (3)

USB thumb drives, each containing a complete, consolidated set of the

parties’ exhibits, including all documents and a photograph of each

physical exhibit. The documents included on the thumb drives must be text-

searchable. The signed pretrial report and thumb drives must also be

delivered to the Court’s chambers by 2:00 PM on Wednesday, May 1, 2019.

       In preparing the final pretrial report, counsel and their respective

clients should carefully read and study with care each of the following ten

(10) mandatory requirements:


                                 Page 2 of 8

Case 2:18-cv-00832-JPS-NJ Filed 10/05/18 Page 2 of 8 Document 51
  1. All exhibits must be marked and sequentially numbered in
     accordance with the procedure outlined in General L. R. 26. All
     exhibits must be disclosed, either in paper or electronic format, to
     opposing counsel prior to the final pretrial conference. Given that
     the parties must produce their exhibits to the Court in electronic
     format, the Court encourages the parties to utilize electronic transfer
     for their own exchange. If an identical exhibit is to be used jointly by
     the parties during the course of trial, the exhibit should only be
     marked once, whether by plaintiffs or defendants, and introduced
     into evidence once, whether by one party or jointly. Further, counsel
     for the parties must jointly prepare a single exhibit list. This exhibit
     list should be prepared using the “Exhibit and Witness List” form
     (AO-187) found on this District’s website on the “All Forms” page.
     The plaintiffs’ exhibits should be listed first, in numerical order,
     followed immediately by the defendants’ exhibits, in numerical
     order, and thereafter followed by a listing of the parties’ witnesses.
     The completed form should be e-mailed to the Court’s proposed
     order mailbox at the time the pretrial report is electronically filed.

  2. In designating an exhibit for trial, the designating party must have a
     good-faith basis to believe the exhibit will actually be necessary for
     use at trial.

  3. Save for essential physical exhibits, all evidence is to be presented in
     an electronic format. The parties should be mindful of this
     requirement during the discovery process. After the final pretrial
     conference is concluded, the Court’s information technology staff
     can provide a tutorial on interfacing with the Court’s electronic
     presentation system. The only printed copies of exhibits that should
     be brought to the courtroom for trial are: (a) those created for the
     parties’ own use at counsel’s table, and (b) a single copy of each
     exhibit for the Court to provide to the jury for its deliberations (if
     necessary).

  4. A brief summary of the elements underlying each claim and defense
     to be adjudicated must be included in the final pretrial report and
     inserted immediately preceding the parties’ joint proposed jury
     instructions.

  5. Each of the parties’ agreed proposed jury instructions as well as the
     proposed verdict form must be appropriately tailored to the facts

                                Page 3 of 8

Case 2:18-cv-00832-JPS-NJ Filed 10/05/18 Page 3 of 8 Document 51
     and law applicable to the case. Therefore, each proposed instruction
     as well as the verdict form must be edited and formatted precisely
     as counsel would expect the instruction(s) and verdict to be
     submitted to the jury. Simple citations to form book instructions or
     verdict questions without more is wholly unacceptable. This branch
     of the Court has a longstanding policy of utilizing the Federal Civil
     Jury Instructions of the Seventh Circuit, to the extent they are
     applicable to the facts and legal issues attendant to the parties’ claims
     and defenses. If no Seventh Circuit instruction addresses the relevant
     issues, the Court generally relies on secondary authority, including
     O’Malley’s Federal Jury Practice and Instructions, and Matthew
     Bender’s Modern Federal Jury Instructions.

  6. In the event the parties are unable to agree upon a particular
     instruction or question in the verdict form in its entirety, counsel
     must include the separate proposed instruction(s) and/or verdict
     question(s) as part of the final pretrial report submissions. At the
     same time, each separately proposed instruction or proposed verdict
     question must be supported by a memorandum of law and, if
     appropriate, an offer of proof prepared by counsel for the party
     proposing the instruction and/or verdict question. The final pretrial
     report must also include a memorandum of law and, if appropriate,
     an offer of proof prepared by counsel for the party opposing the
     particular instruction and/or verdict question. To be clear, absolutely
     all briefing both in support of and in opposition to a proposed
     instruction or verdict question must be included in the final pretrial
     report. In accordance with Civil L. R. 7(d), failure to file a
     memorandum in opposition to a particular instruction or verdict
     question will be deemed by the Court to be sufficient cause to grant
     the requested instruction or verdict question. The Court
     contemplates that the joint drafting process for the instructions and
     verdict form, like the rest of the final pretrial report, will be
     conducted by counsel in person so that their differences on the
     instructions and verdict form may be fully and candidly discussed.
     Joint drafting also ensures that the parties will present concise
     arguments based on the actual, not anticipated, positions of their
     opponents.

  7. Absent exceptional circumstances, motions in limine must be filed
     on or before Friday, April 26, 2019. Each motion should consist of

                                Page 4 of 8

Case 2:18-cv-00832-JPS-NJ Filed 10/05/18 Page 4 of 8 Document 51
       one jointly drafted document signed by counsel for both parties. The
       motion should begin with a statement of the issue presented and a
       brief, neutral recitation of the relevant facts. The movant should then
       offer its arguments in favor of the motion, followed by the non-
       movant’s responses thereto. The Court contemplates that this joint
       drafting process will be conducted by counsel in person so that their
       differences on the subjects of the motions may be fully and candidly
       discussed. Joint drafting also ensures that the parties will present
       concise arguments based on the actual, not anticipated, positions of
       their opponents.

   8. All Daubert motions must be filed on or before Friday, April 26, 2019.
      Each motion should be accompanied by a brief supporting
      memorandum of law. Responses to any such motions must be filed
      within seven (7) days. No reply briefs are permitted. As with the
      motions in limine, the Court expects that the parties will confer in
      person prior to the filing of Daubert motions and fully explore their
      respective positions, so that the motions themselves will focus only
      on the precise areas of disagreement.

   9. As officers of the court, counsel have an obligation to discuss the
      anticipated filing of pretrial motions directly with opposing counsel,
      as more often than not such matters are best resolved informally
      with open communications between counsel without the necessity
      of court intervention. The Court notes that to discuss requires actual
      discussion with suggestions for genuine compromise, as opposed to
      mere e-mail wars of words between opposing counsel. Therefore,
      when filed, all pretrial motions must include a separate certification1
      prepared by movant’s counsel stating that, after personal
      consultation with counsel for the party opposed to the motion, and
      sincere attempts to resolve their differences, the parties are unable to
      reach an accord. The certification must also recite the dates and times
      of such conferences and the names of all participants. To be clear, the
      Court expects the parties to confer several times and document those
      conferences before raising a pretrial motion before the Court. The




       1 The certification that must be filed with a pretrial motion must be
docketed as a separate docket entry and should not be hidden within a motion or
a brief.
                                 Page 5 of 8

Case 2:18-cv-00832-JPS-NJ Filed 10/05/18 Page 5 of 8 Document 51
     failure to comply with the letter or the spirit of this rule will be
     sufficient grounds to deny the motion.

  10. With regard to memoranda of law submitted to the Court in
      reference to disputed jury instructions or verdict questions, or a
      pretrial motion, the Court makes the following suggestions which
      will serve to aid the Court in efficiently addressing such matters:

        a. If the parties intend to file deposition testimony, the parties
           should e-file a single transcript of the deposition testimony of
           each witness upon which they intend to rely. Any party citing
           to a given deponent’s testimony should cite only to the docket
           entry containing said deponent’s testimony, enabling the
           Court to easily locate that deposition, instead of engaging in
           an archeological dig to locate the source from which the
           specific excerpt may have been drawn.

        b. Any exhibit or report submitted in support of or in opposition
           to a party’s position should be e-filed in its entirety in a single
           entry, and any party citing to an exhibit or report should cite
           only to the one entry containing said report.

        c. All parties should agree on a given citation system. No party
           should refer to a document by a different moniker than that
           by which the other parties refer to the same document. The
           Court strongly encourages the parties to include the docket
           number (and, if applicable, exhibit letter/number) of
           documents cited in their submissions. The Court also
           encourages the parties, if they are filing numerous exhibits as
           attachments to their motions, to include an index attached to
           the motion that notes the title of the exhibits that follow.
           When viewing the electronic docket, it should be obvious
           which documents are responsive (or in support of) another
           document, as well as the identity of such other document.

        d. All documents submitted to the Court electronically should
           be in an electronically searchable format. If any documents
           are filed under seal, a thumb drive containing electronically
           searchable PDF versions of the files should be provided to the
           Clerk’s office so that the Court will have access to all the
           documents, including those filed under seal, in an
           electronically searchable format.
                               Page 6 of 8

Case 2:18-cv-00832-JPS-NJ Filed 10/05/18 Page 6 of 8 Document 51
          e. Counsel shall not deliver additional courtesy copies of
             submissions to the Judge’s chambers unless specifically
             directed to do so in accordance with the terms of this order.

       As the parties and their counsel endeavor to complete their work

associated with the preparation of the final pretrial report, they are

expected to confer in a candid, open manner, and make a good faith effort

toward settlement of the case in its entirety, and should they be unable to

fully settle their differences, agree upon stipulations of ultimate fact or

otherwise narrow the issues that, in the end, will aid the Court in

conserving its limited resources.

       In recognition of the Court’s limited resources, and an ever

burgeoning case load assigned to this branch of the Court, together with the

continued escalating costs associated with litigation generally, the Court

finds it prudent to require that counsel and their respective clients seriously

undertake all appropriate measures including utilization of the services of

a randomly assigned magistrate judge, or another outside third party

neutral agreed upon by the parties, to bring the case to conclusion short of

trial. In the event counsel and their respective clients wish to avail

themselves of the services of the randomly assigned magistrate judge, they

are reminded that, like district judges, magistrate judges have very busy

calendars. Therefore, in order to ensure timely scheduling of one or more

mediation sessions suitably in advance of the scheduled trial date,

immediate steps must be taken in the event counsel wish to jointly request

that the Court make such a referral.

       Accordingly, the Court finds it prudent to direct that counsel for the

parties confer forthwith to explore settlement, and, if appropriate, utilize

the services of the randomly assigned magistrate judge or other third party

                                 Page 7 of 8

Case 2:18-cv-00832-JPS-NJ Filed 10/05/18 Page 7 of 8 Document 51
neutral for purposes of conducting one or more settlement conferences. The

Court will further direct that counsel for plaintiffs file under seal with the

Court interim and final settlement reports generally summarizing any

progress made as of the report due date, including the date(s) counsel for

the parties actually met and conferred. The interim report must be filed

under seal on or before Monday, February 18, 2019, and a final report must

be filed under seal on or before Monday, April 22, 2019. The Court

preemptively warns the parties that it will not stay the trial or other

deadlines herein while the parties explore settlement in this matter.

       Finally, the Court readily acknowledges and well appreciates the

fact that in this branch preparation of the final pretrial report requires a

substantial commitment of time and resources, and the parties ought not

treat the Court’s directives lightly for in the final analysis adequate

preparation remains the hallmark of an effective advocate, and while every

litigant is entitled to their day in court, they are not entitled to intrude upon

someone else’s day in court.

       Dated at Milwaukee, Wisconsin, this 5th day of October, 2018.

                                    BY THE COURT:




                                    J.P. Stadtmueller
                                    U.S. District Judge




                                  Page 8 of 8

Case 2:18-cv-00832-JPS-NJ Filed 10/05/18 Page 8 of 8 Document 51
